Citation Nr: 1714890	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to an initial rating in excess of 40 percent for prostate cancer, status post cryosurgical ablation.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2010 the Veteran requested a travel board hearing.  In August 2012 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In the August 2012 Board hearing the Veteran raised the issue of entitlement to an earlier effective date for the award of service connection for residuals of prostate cancer when he claimed that his rating should extend back to his period of convalescence following his surgery for prostate cancer.  Claims for an earlier effective date, can only be brought within the appeal period from the original decision that assigned the effective date in dispute.  38 U.S.C.A. § 3.400.  Otherwise, once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error, or "CUE."

In other words, there can be no freestanding claims for an earlier effective date; when such a freestanding claim is raised, the appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that a freestanding claim for an earlier effective date vitiates the rule of finality and is not allowed).  Therefore, the Veteran is not eligible for an earlier effective date for his claim for prostate cancer status post cryosurgical ablation.





FINDINGS OF FACT

1.  From September 8, 2008 through August 27, 2012, the Veteran's prostate cancer residuals included voiding dysfunction that required the use of absorbent pads that were changed 2 to 4 times per day. 

2.  From August 27, 2012, the Veteran's prostate cancer residuals include voiding dysfunction that requires the use of absorbent pads to be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  From September 8, 2008 through August 27, 2012, the criteria for a rating in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  From August 27, 2012, the criteria for a rating of 60 percent for the Veteran's prostate cancer residual have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II. Increase Rating

Disability ratings are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10. 
Where the Rating Schedule does not provide a non-compensable disability rating for a diagnostic code, a non-compensable percent rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  When a veteran is awarded service-connection and is assigned an initial disability rating, separate disability ratings may be assigned for distinct period of time where the service connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Such separate disability ratings are known as staged ratings. 

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Residuals of Prostate Cancer

Prostate cancer is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, which covers malignant neoplasms of the genitourinary system and provides for an initial 100 percent disability rating.  The 100 percent disability rating is provided until at least 6 months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, at which time the Veteran is to be provided a VA examination.  38 C.F.R. § 4.115b, Diagnostic Code 7528, based upon that or any subsequent VA examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105 (e).  If there is no local reoccurrence or metastasis, the service connected genitourinary disease is to be rated on residuals either voiding dysfunction or a renal dysfunction, whichever is predominant.  Id.

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a, which provides that any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  In this case, the Veteran's residuals are contemplated under urine leakage conditions; therefore, there is no need to discuss urinary frequency or obstructive voiding. 

The Veteran underwent a cryosurgical ablation in February 2008.  He submitted a claim of entitlement to service connection on September 8, 2008 where he claimed that he experienced residual symptoms specifically: erectile dysfunction, urinary frequency, hesitancy, and leakage.  The Veteran does not allege, and the evidence of record does not support a finding, that the Veteran's residuals of prostate cancer include renal dysfunction. As such, an increased evaluation under 38 C.F.R. § 4.115a for renal dysfunction is not warranted.

The predominant residual of his prostate cancer is voiding dysfunction, as reflected by urinary leakage.  Thus, based on the evidence of record the Board concludes that the Veteran's disability is properly rated under the rating criteria for voiding dysfunction. 

Voiding dysfunction is rated as either urine leakage, frequent, or obstructed voiding. 38 C.F.R. § 4.115a   With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  The Board will consider whether a higher rating is warranted under the rating criteria for urine leakage because this is the only set of criteria that provide a schedular rating in excess of 40 percent, the disability rating presently assigned for the appeal period. 

Factual History

In an October 2008 VA examination the Veteran reported increased urinary frequency voiding 6 to 7 during the day and 2 to 3 times a night.  The Veteran denied using absorbent pads, catheterizations, dilations and other urologic appliances.  He reported that his symptoms did not impact his employment.  The examiner opined that the Veteran's renal insufficiency was more likely than not secondary to his hypertension and diabetes. 

In a June 2009 note the Veteran stated that he experienced symptoms of frequency and urgency.  He reported having "to run or [I] will not make it."  The Veteran requested that the VA prescribe diaper-briefs.  

In a subsequent June 2009 note, the Veteran stated in the three months prior, his symptoms had worsened and were comparable to his symptoms post-surgery.  He also stated that he used Depends on a daily basis. 

In July 2009 the Veteran submitted a VA Form 21-4138, he wrote that he wore absorbent pads daily and changed them an average 3 times a day and sometimes more frequently.  

In an August 2009 statement, the Veteran described having frequent accidents and experiencing urgency.

A September 2009 urology note indicated that the Veteran was "miserable with his urinary symptoms."  The Veteran stated that he used 2 to 3 pads a day and that his pads were usually "soaked."  The Veteran's wife stated that his urinary problems began three months prior. 

In a November 2009 urology note the Veteran stated again that he used 2 or 3 absorbent pads a day that were usually "soaked." 

In April 2010 VAX the Veteran reported using 3 absorbent pads daily. 

In a May 2010 surgery note, the Veteran stated that he used 2 to 3 absorbent pads a day.  He also noted that his current medication, Oxybutynin SA, provided some relief, but he occasionally leaked a small amount.  

A June 2010 note indicated that the Veteran had no urinary complaints. 

A July 2010 urology outpatient note reported that the Veteran had no urinary complaints except for slight leaking.  The Veteran noted that he had not been doing Kegel exercises. 

In an August 2012 Board hearing the Veteran testified that he had to change his absorbent pads 5 to 6 times a day.  He also testified that he voided 2 to 3 times a night.  The Veteran described experiencing other symptoms including: chronic back pain, and erectile dysfunction.

In a February 2014 primary care note, the physician increased the Veteran's prescription for Oxybutynin for treatment of urinary incontinence. 

In a March 2016 nursing triage note, the Veteran indicated that he had a slow stream, and felt he was unable to empty his bladder.

In a June 2016 VA examination, the Veteran stated that he continued to experience urinary frequency and some incontinence.  He also stated that he continued to take Oxybutynin to help with his overactive bladder.  The examiner noted that the Veteran used absorbent material less than 2 times a day and voided every 1 to 2 hours a day and 3 to 4 times a night.  The examiner identified a scar due to the Veteran's prostatectomy measuring about 2 cm x .5 cm.  The examiner noted that there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture to the scar.  Lastly, the examiner opined that the Veteran's disability did not impact his ability to work and the Veteran could work with accommodations such as being in close vicinity to a bathroom. 

Prior to August 27, 2012

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer for the period prior to August 27, 2012.  The relevant evidence of record does not show that the Veteran's residuals of prostate cancer satisfy the necessary criteria.

The Veteran received a VA examination in October 2008 that addressed his prostate cancer residuals.  At that time the Veteran described residuals including impotency, urge to urinate, and incontinence.  He denied using absorbent pads, catheterizations, dilations and other urologic appliances; and reported that his symptoms did not impact his employment.

In the June 2009 note the Veteran stated that due to his incontinence he had been using the bathroom more frequently.  At that time, he also requested that the physician prescribe him diaper-briefs.  

In a successive June 2009 note, the Veteran stated that he used Depends on a daily basis.  He did not state, nor does the record show, how often he changed his absorbent pads.

In a July 2009 statement submitted by the Veteran, he wrote that he wore pads daily and changed the pads on average 3 times a day and sometimes more frequently.  
In an August 2009 statement, the Veteran stated that he had been prescribed male-briefs by the VA and described experiencing urgency and having frequent accidents.

From November 2009 through May 2010, the Veteran reported using 2 or 3 absorbent pads a day.  The record is silent on how many absorbent pads the Veteran used daily, from May 2010 through August 27, 2012.  Therefore, based on the evidence of record, the Board finds that prior to August 27, 2012 the Veteran was properly assigned a disability rating of 40 percent on the basis of voiding dysfunction, and that entitlement to a higher rating during that period is not shown.  As stated above, a rating of 40 percent is based on wearing absorbent materials which must be changed 2 to 4 times per day.  38 C.F.R. § 4.115a.

After August 27, 2012

During the August 27, 2012 Board hearing, the Veteran testified that he changed the absorbent pads 5 to 6 times daily and sometimes he "double and triple[d]" the use of the pads.  The Veteran also testified that he used 2 to 3 pads a night. 

In the June 2016 VA examination the examiner noted that the Veteran changed his absorbent pads 2 times a day.  In an October 2016 statement the Veteran contested the findings of the VA examiner and stated that he changed his absorbent pads 3 to 4 times a day and 2 to 3 times a night.  

In a November 2016 letter from Dr. E.H. he stated that the Veteran changed his absorbent pad 5 to 6 times a day and 4 to 5 times at night.

As noted above, the criteria for urinary leakage for an evaluation of 60 percent requires the wearing of absorbent materials which must be changed more than four times per day.  38 U.S.C.A. § 4.115a and b, Diagnostic Code 7528.  The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Gober, 125 F. 3d 1477, 1481   (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 267-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278   (2010).

The VA examiner's June 2016 opinion reflects familiarity with the record, as the examiner reviewed the Veteran's VA e-folder and CPRS.  The Board finds the examiner's record that the Veteran's voiding required a change of absorbent pads 2 times a day, as probative evidence in the matter.  As to the opinion of the private provider, the record reflects that the provider is familiar with the Veteran's symptoms and had treated the Veteran's prostate cancer residuals. (See Georgia Urology treatment records from April 2016 and May 2016).  Thus the Board also finds the November 2016 letter from Dr. E.H. to also be probative evidence in the matter.

The Board has also considered the Veteran's lay statements.  Veteran is competent to describe his observable symptoms including how often he changes his absorbent pads.  The Board finds the testimony of the Veteran during the August 2012 hearing to be probative.  

Furthermore, in the Veteran's October 2016 statement he asserts that VA examiner incorrectly reported that his voiding had reduced to 2 times a day.  At that time Veteran contended that he used 3 to 4 absorbent pads during the day and 2 to 3 pads at night, which combine to equal 6 to 7 absorbent pads used in a 24 hour period, (i.e. a day).  The Veteran's statements about the frequency of use of absorbent pads have been consistent and thus the Board accords great probative weight to the Veteran's assertions.

Accordingly, upon weighing the evidence, there is more positive and probative evidence regarding frequency of use of absorbent pads and thus the Board concludes that the evidence supports the assignment of a 60 percent disability for voiding dysfunction from August 27, 2012.  As noted above, the criteria for urinary leakage does not provide for disability ratings higher than 60 percent.

III. Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."

In addressing whether the Veteran's prostate disability constitutes an unusual circumstance, the impairment associated with his disability.  The rating criteria applicable to residuals of prostate cancer are cast in terms of the level of severity and symptomology.  The rating on appeal is under applicable Diagnostic Code 7522; which specifically provides for ratings based on all levels of either voiding dysfunction or a renal dysfunction.  To the extent that the Veteran's prostate disability interfered with his employment the rating criteria contemplate the impact of the disability on employment and compensate the Veteran accordingly.

A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As explained above, the level and severity of the Veteran's predominant residual of prostate cancer, voiding dysfunction/urinary frequency is adequately compensated by the existing 60 percent rating.  Additionally, although the Veteran did report other residual problems such as slow stream, and erectile dysfunction, these conditions did not cause any functional impairment.  Although the Veteran is shown to have a scar status post-surgery, this is also not shown to result in any functional impairment.  

There is no indication that the Veteran's prostate cancer residuals are not contemplated by the existing 60 percent rating.  In considering the first step in the Thun three-step inquiry, the Board finds that the evidence does not present exceptional or unusual disability picture as to render the established rating criteria inadequate.  Referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet App. 181 (1998), there are no additional service connected disabilities that have not been attributed to a specific service connected condition. 

Although the Veteran is service connected for diabetes, erectile dysfunction, residuals of prostate cancer (status post prostatectomy), and receives special monthly compensation on account of loss of use of a creative organ; these disabilities together do not create an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, extraschedular consideration is not required to compensate the Veteran for a disability that can be attributed only to the combined effect of such conditions.  Johnson, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the June 2016 VA examination, the examiner found that the Veteran was able to work with accommodations such as an environment where bathroom facilities are readily available.  There are no medical or lay evidence of record tending to suggest that the Veteran is unemployable due to his service connected disabilities.  Accordingly, an inferred claim for a TDIU has not been raised in this case.  Rice, 22 Vet. App. 447 (2009). 


ORDER

Entitlement to an initial rating in excess of 40 percent for prostate cancer, status post cryosurgical ablation prior to August 27, 2012 is denied.  



Entitlement to an increased rating of 60 percent for prostate cancer, status post cryosurgical ablation after August 27, 2012 is granted.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


